UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7636



MICHAEL SEWELL SMITH,

                                              Plaintiff - Appellant,

          versus

RUFUS FLEMING, Warden; CAPTAIN BENNETT;
CAPTAIN WHITLOW; M. HICKS, Lt.; G. WADE, Lt.;
M. L. HILL; SERGEANT WHITEHEAD; SERGEANT
FERGUSON; SERGEANT MOORE; C/O GOIN; C/O
HUDSON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.     Robert G. Doumar, Raymond A.
Jackson, District Judges. (CA-95-843-2)


Submitted:   April 15, 1996                 Decided:   April 25, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.

Michael Sewell Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion to transfer his case to another division. We dismiss the ap-

peal for lack of jurisdiction because the order is not appealable.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (1988), and certain interlocutory and collateral
orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The order here

appealed is neither a final order nor an appealable interlocutory

or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2